                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No. SACV 18-1013-AG(JDEx)                                          Date    January 15, 2019
 Title          NOEL GUADARRAMA v PHO MOC RESTAURANT, ET AL




 Present: The                ANDREW J. GUILFORD
 Honorable
                      Lisa Bredahl                                        Not Present
                     Deputy Clerk                                        Court Reporter


            Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                     Not Present                                          Not Present

 Proceedings:         [In Chambers] ORDER DISMISSING ACTION FOR LACK OF
                      PROSECUTION


The complaint in this matter was filed on June 8, 2018. On December 26, 2018, this Court issued a
Minute Order which ordered plaintiff to file a proof of proper service of the summons and
complaint on defendant(s); papers properly seeking entry of default or a default judgment; or
answers or other filings by the defendant(s), or show cause in writing on or before January 11, 2019,
why this action should not be dismissed for lack of prosecution for failure to prosecute the action
diligently. To date, the Court has received no response to the Order to Show Cause.

Therefore, the Court ORDERS that this action is dismissed without prejudice for lack of
prosecution, and for failure to comply with the Orders of the Court.




                                                                                           :        0
                                                           Initials of          lmb
                                                           Preparer



CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 1 of 1
